Citation Nr: 0710437	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for arthritis of the 
elbows.

5.  Entitlement to service connection for arthritis of the 
ankles.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's claim of service 
connection for arthritis of the right hip was previously 
denied in February 1998.  In the January 2003 rating 
decision, the RO adjudicated the claim on the merits, 
apparently reopening the claim without analysis.  The Board 
points out, however, that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the right hip 
claim because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board 
has characterized this claim on appeal as reflected on the 
title page.

In January 2007, the veteran testified at a hearing before 
the Board.  During the hearing, the veteran's representative 
stated the veteran's intention to submit additional evidence 
and waive RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  The Board received the evidence and 
waiver that same day and will consider such evidence in the 
adjudication of this appeal.  

At the hearing, the veteran withdrew from appeal a claim of 
service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  By a February 1998 rating decision, the RO denied the 
veteran's claim of service connection for arthritis of the 
right hip.  Although notified of the denial that same month, 
the veteran did not appeal the decision.

2.  Evidence received since the RO's February 1998 decision 
bears directly and substantially upon the arthritis of the 
right hip claim and, when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has degenerative disc disease of the lumbar 
spine that is attributable to his active military service.

4.  The veteran does not have arthritis of the hips, knees, 
elbows, or ankles that is attributable to his active military 
service.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied the 
veteran's claim of service connection for arthritis of the 
right hip, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for arthritis 
of the right hip has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran has degenerative disc disease of the lumbar 
spine that is the result of disease or injury incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  The veteran does not have arthritis of the hips, knees, 
elbows, or ankles that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

As indicated above, the veteran's claim of service connection 
for arthritis of the right hip was previously denied in a 
February 1998 rating decision.  As the veteran did not appeal 
that decision, it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran sought to reopen his 
claim in July 2001.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156, which defined new and material evidence, 
was revised, effective August 29, 2001.  66 Fed. Reg. 45,620-
30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006).  It was revised again, effective October 
6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  Given the 
date of claim culminating in the instant appeal-July 2001-
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a previously denied 
claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the February 1998 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the initial February 1998 rating decision, the RO denied 
the veteran's claim of service connection for arthritis of 
the right hip, noting that there was no evidence of a link 
between any current right hip condition and active military 
service.  The RO relied on VAMC treatment notes dated in 
March 1997 and August 1997, which made mention of 
degenerative changes of the right hip with no further 
information.

Evidence added to the record since the RO's February 1998 
rating decision includes treatment records, both from private 
and VA sources, and multiple VA orthopedic examinations.  Of 
note, several x-ray reports confirming degenerative changes 
and arthritis in the right hip are now of record.  One VA x-
ray report of the right hip, dated in December 1993, showed 
degenerative arthritis.  This report predates the previous 
rating decision, yet was not associated with the record at 
the time of the February 1998 decision.  Additionally, the 
veteran has submitted statements and testimony indicating how 
his right hip may have been injured in service.  
Specifically, he reported experiencing possible injuries as 
an equipment tester and he also stated that he was told he 
had a hairline fracture of the pelvis while stationed in 
Germany.  None of this information was before the RO when it 
issued the previous decision.

The Board finds that the medical evidence and information 
described above is "new," in the sense that it was not 
previously before agency decision makers.  The records 
indicate arthritis of the right hip at an earlier date than 
previously known.  Also, there is lay information as to how 
the veteran may have incurred a right hip injury in service.  
As such, the evidence is not cumulative and, when considered 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
submitted and that the claim of service connection for 
arthritis of the right hip is reopened.

In light of the finding that the claim should be reopened, 
the Board will now consider the veteran's claim of service 
connection for arthritis of the right hip on the merits along 
with the other service connection claims on appeal.

II. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an August 2002 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims.  By a March 2006 notice letter, the RO provided the 
veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In a statement of the case (SOC) in 
April 2004, as well as in supplemental SOCs in May 2006, June 
2006, and November 2006, the RO notified him of the evidence 
that had been considered in connection with his claims and 
the bases for the denial of his claims.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2002 and March 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant Federal records and that the RO would 
request other medical records if the veteran identified the 
evidence.  Additionally, the notice letters requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disabilities.  The veteran 
was also told to send the RO any information or evidence that 
has not been previously submitted.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the RO properly re-
adjudicated the claims after the March 2006 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Consequently, the Board does not find that the late notice 
under the VCAA requires a remand.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Leavenworth, Kansas; Biloxi, Mississippi; St. Louis, 
Missouri; Memphis, Tennessee; Bonham, Texas; Dallas, Texas; 
Temple, Texas; and Waco, Texas.  The veteran also submitted 
records from R.L.P., M.D.  Additionally, multiple VA 
examinations have been provided in relation to the veteran's 
claims, the reports of which are of record.  Furthermore, the 
veteran was afforded a hearing before the Board in January 
2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran asserts that he currently has disabilities of 
multiple joints, including the hips, knees, elbows, and 
ankles, which are the result of injury during his active 
military service.  Primarily, the veteran contends that he 
was injured while acting as a clothing and equipment tester 
during service, which job required that he run and slide into 
pits filled with gravel, sand, mud, and water in order to 
test the durability of clothing and equipment.  Additionally, 
the veteran claims that he leaped from a truck while on 
maneuvers in Germany and in the process injured an ankle and 
possibly his pelvis.  The veteran also contends that he has 
degenerative disc disease of the lumbar spine as a result of 
service.  Chiefly, he believes that his lumbar spine 
disability is related to a low back injury that he incurred 
when he fell out of a tree while testing equipment.  As such, 
the veteran maintains that he should be granted service 
connection for these disabilities.

1. Lumbar Spine

A review of the veteran's service medical records (SMRs) 
reflects treatment for a low back injury in April 1965 when 
he was stationed at Fort Lee, Virginia.  Several treatment 
records indicate that the veteran fell seven feet from a tree 
while on the clothing test course.  The veteran returned to 
duty but was seen for treatment of the low back on multiple 
occasions lasting several weeks.  Range of motion was 
consistently normal and x-rays revealed no abnormalities.  
The veteran complained of low back pain and slight to mild 
tenderness was exhibited.  A May 1965 entry provided a 
diagnosis of muscle strain.  On examination at separation, no 
defects were noted as to the veteran's back.

According to the post-service medical evidence, degenerative 
changes in the lumbar spine have been shown as early as 
February 2001, as seen in a VA x-ray report.  Most recently, 
the veteran was diagnosed with degenerative disc disease of 
the lumbar spine in an October 2006 VA examination report.  
Thus, in order for service connection to be granted, a link 
between the current degenerative disc disease and the in-
service injury must be shown by competent medical evidence.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  (The Board notes 
that service connection on a presumptive basis is not 
warranted because arthritis of the lumbar spine is not shown 
to have become manifest within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.)

Concerning the etiology of the veteran's lumbar spine 
disability, there are several opinions of record.  In June 
2002, the veteran underwent VA orthopedic examination.  The 
examiner, after reviewing the claims file, gave the opinion 
that the degenerative changes were likely due to the normal 
aging process because x-rays in service did not show any 
signs of pathology and that there was nothing reported at the 
time of discharge.

In May 2006, Dr. R.L.P. authored a letter wherein he provided 
a positive nexus opinion.  Dr. R.L.P. stated that the 
veteran's back symptomatology was secondary to an injury to 
the low back when the veteran fell out of the tree.  
Significantly, the veteran requested a copy of his SMRs in 
March 2006 in order to submit them to his doctor for review.  
Additionally, during hearing testimony, it was stated that 
Dr. R.L.P. had the SMRs prior to the May 2006 letter.  
Therefore, it appears likely that the SMRs were reviewed in 
connection with the nexus opinion letter.

In August 2006, the veteran was afforded further VA 
orthopedic examination.  Here, the examiner opined that it 
was less likely than not that the veteran's current back pain 
due to facet osteoarthritis was due to the fall from the tree 
in 1965 because there were no complaints of back pain on the 
separation examination.  This examiner also discounted Dr. 
R.L.P.'s opinion as speculation based on the veteran's self-
reported history and not on the evidence in the medical 
records.  It must be said that the August 2006 VA report 
consisted of a very thorough review.  However, in a follow-up 
examination in October 2006, another VA examiner contradicted 
that opinion when he stated that it was hard to explain the 
veteran's low back disability, termed facet arthropathy in 
this report.  The October 2006 examiner stated that the low 
back disability may have in fact resulted from prior injury, 
including the fall that occurred in the military.  He did go 
on to state that it was difficult to interpret because lower 
back pain was not indicated as a problem at discharge.

Based on the above, there is competent medical evidence for 
and against the finding of a link between the veteran's 
current low back disability and his injury while in active 
military service.  Although Dr. R.L.P.'s May 2006 opinion was 
discounted by the August 2006 examiner's opinion, that 
opinion was in turn contradicted by the October 2006 
examiner's opinion.  The Board finds that the record provides 
at least an approximate balance between positive and negative 
evidence regarding the nexus element of service connection.  
Under the of benefit-of-the-doubt doctrine, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, when resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for 
degenerative disc disease of the lumbar spine is warranted.

2. Multiple Joints Arthritis

For the claims of service connection for arthritis of the 
hips, knees, elbows, and ankles, the Board finds that the 
preponderance of the evidence is against the claims.  A link 
between any arthritic disability of theses joints and the 
veteran's active military service is not shown.

Regarding the hips, the post-service medical evidence 
demonstrates that the veteran currently has bilateral hip 
arthritis.  VA treatment records reflect regular treatment 
for hip pain.  In fact, the veteran underwent total right hip 
replacement surgery in December 2002.  In the November 2002 
VA examination, the examiner gave the opinion that the 
veteran's arthritis of the hips was likely due to the normal 
aging process.  Similar to the lumbar spine issue, Dr. R.L.P. 
related the veteran's current left hip disability to the fall 
from the tree in service.  (The Board points out that Dr. 
R.L.P. only referred to the left hip and, in fact, the record 
is devoid of any competent medical evidence relating the 
right hip to service.)  However, unlike the lumbar spine 
issue, the August 2006 examiner gave a more definitive 
opinion that the veteran's osteoarthritis of the hips was not 
caused by the fall from the tree.  The rationale was that, 
unlike his complaints of back pain, the veteran never 
described any symptoms of hip pain in service after the fall.  
Also, unlike the lumbar spine issue, the October 2006 VA 
examiner did not contradict the August 2006 examiner.  On the 
contrary, he agreed that it was more likely than not that the 
veteran's hip arthritis had no etiologic relationship to the 
injury he suffered in service.  Consequently, unlike the 
lumbar spine claim, there is not an approximate balance 
between positive and negative evidence.  Here, based on the 
three VA opinions, the Board finds that the preponderance of 
the evidence is against a link between the veteran's 
arthritis of the hips and active military service.  The 
opinions against the claim are more persuasive in that they 
are consistent with the evidence showing no complaint during 
service.  Consequently, service connection for arthritis of 
the hips is not warranted.

Concerning the knees, elbows, and ankles, a review of 
extensive VA treatment records reflects sparse treatment for 
these joints.  A February 1997 progress note does indicate 
arthritic knees and a December 1999 x-ray report shows mild 
degenerative changes in both knees.  An April 2000 record 
reflects tenderness of the elbows and swelling and tenderness 
of the ankles.  Arthritis has never been diagnosed or 
demonstrated by x-ray evidence for the elbows or ankles.  X-
rays of the left elbow in January 1986 and April 2000 showed 
a bony spur.  Nevertheless, the record is absent competent 
medical evidence relating arthritis of these joints to the 
veteran's time in service.  Moreover, while the veteran 
testified that his knees, elbows, and ankles were sore in 
service, it is not documented in the SMRs that the veteran 
ever sustained an injury to any of these joints.  
Furthermore, the veteran's separation examination was normal 
in all pertinent aspects.  Thus, it has not been established 
that the veteran has arthritis of the knees, elbows, or 
ankles resulting from disease or injury incurred in active 
military service; therefore, service connection is not 
warranted.

Service connection for the hips, knees, elbows, and ankles is 
also not warranted on a presumptive basis.  This is so 
because arthritis is not shown to have become manifest within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection for arthritis of the hips, knees, elbows, and 
ankles.  While the Board does not doubt the sincerity of the 
veteran's belief that his arthritic joint disabilities are 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for arthritis of the hips, 
knees, elbows, and ankles must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the elbows is denied.

Service connection for arthritis of the ankles is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


